Title: From George Washington to William Washington, 17 September 1787
From: Washington, George
To: Washington, William



Dear Sir,
Phil[adelphi]a Sept. 17th 1787

The Coachmaker who have furnished me with the enclosed Card have done work for me and having executed it well—and promising to work as cheap [as] any others in the City, I do their request, recommend them, that if you, or any of your friends should have occasion for Carriages you may if you think proper apply to them. with affectionate regard I am &c.

G. Washington

